Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 7/31/22.
Claims 1, 4-6, 8, 11-13 and 15 and 18-19 are pending.

Response to Arguments
Applicant's arguments filed 7/31/22 have been fully considered but they are not persuasive.

However, Reddy fails to render obvious the features of Claim 1, because Reddy fails to describe or suggest, "retrieve, via a blockchain smart contract from the blockchain ledger, parameters for the plurality of blockchain peers to use to review the tested code contribution and provide the review parameters and the tested code contribution to the plurality of blockchain peers; determine whether a consensus of the plurality of blockchain peers approve of the tested code contribution based on the review parameters." (1st full par. pg. 8)

The examiner respectfully disagrees. Reedy discloses 1) retrieving, via a smart contract, parameters for used for the promotion reviews (see e.g. par. [0145] “obtain a promotion policy … based upon arguments in the call to the promotion smart contract … arguments may … cause the promotion smart contract … to … retrieve a value”) and 2) that such promotion reviews can be performed as “consensus reviews” by a plurality of peers (par. [0153] “determine a consensus promotion result”, par. [0090] “a consensus protocol in which the plurality of computing nodes reach a consensus”). 
While it may be argued that Reedy does not explicitly disclose retrieving the “promotion policy” from the ledger, it is noted that they do disclose an “audit policy may be stored in the tamper-evident immutable, decentralized data store” (par. [0181]). Those of ordinary skill in the art would have understood that the “tamper-evident immutable, decentralized data store” describes the blockchain ledger and thus would have understood the ledger to constitute a viable place to store any policy to be retrieved. 
Accordingly, to the extent that Reedy’s “promotion” and “audit” polices are considered distinct, it would at least have been obvious to store the retrieved “promotion policy” from the ledger as an alternate method of storing the policy which would have produced only the expected results. 

… However, the Office has failed to establish a reasonable connection between the code review process described at paragraph [0053] of Reddy and the consensus process described in a separate embodiment of Reddy at paragraph [0153]. Furthermore. Applicant does not believe Reddy can perform a consensus review of a code contribution, because the "review" process is not something that is hardcoded into a smart contract. Therefore, there is no way for the blockchain peers of the blockchain network in Reddy to automatically perform a consensus of a tested code contribution based on received parameters pulled from a blockchain ledger. let alone, using a blockchain smart contract. (last full par. pg. 8)

First, the action does not cite par. [0053] and cites par. [0054] against the “testing” limitation which is presented as separate from the “retrieving” and “consensus”/”review” limitation(s). Further, the claims recite no limitations directed to “hardcoding” any process into a smart contract, nor that the “consensus” process is performed “automatically”. 
Regardless, Reedy discloses a testing process (e.g. par. [0054] “functionality tests”, par. [0143] “analysis tests”) as part of a “promotion” process (e.g. par. [0140] “a process 204 … to promote a software asset”) and that such promotions steps can be implemented by a smart contract (see e.g. par. [0141] “smart contracts … implement the logic by which code is analyzed”, par. [0144] “promotion smart contract”) and that such promotion steps may require a “consensus” (e.g. par. [0153] “a consensus promotion result”). Finally, these disclosures appear to describe with various levels of specificity/generality the promotion process (e.g. par. [0140] “a process 204 … to promote a software asset”) and thus do not appear to constitute “separate embodiments” as asserted by the applicant.
Accordingly, Reedy appears to, at least suggest, a smart contract automatically (see e.g. par. [0141] “logic by which the code is analyzed”) performing a consensus review (e.g. par. [0054] “functionality tests”, par. [0143] “analysis tests”, par. [0144] “promotion smart contract”). 

Furthermore, Reddy does not provide a collaborative group of developers with a transparent understanding of the development of a software project as it is happening because Reddy does not provide a collaborative development environment. In other words, participants of the blockchain in Reddy do not have to agree on code contributions. Instead, Reddy provides a single developer with the opportunity to manually review code contributions as described at paragraphs [0051]-[0053]. Reddy fails to describe such review process being used with a consensus. (par. bridging pp. 8 and 9)

As noted above Reddy explicitly discloses such review processes being used with a consensus (e.g. par. [0153] “a consensus promotion result”).

The Office has pointed to disjointed sections of Reddy (paragraphs [0053] and [0153], etc.) which describe a review process separate from a consensus process. In other words, the description at paragraph [0153] of Reddy is a generic description of a consensus process, and fails to include reviewing code contributions as described at paragraph [0053]. Therefore, the Office has failed to establish a connection between the reviewing in Reddy and the blockchain consensus process. (1st full par. pg. 9)

Reddy’s disclosure at [0153] is not directed to a “generic description of a consensus process” but instead is, at least in part, directed to a “consensus promotion result”. These promotion results include the result of a functional test and/or other review(s) (e.g. par. [0143] “analysis tests”). Further, par. [0054] and [0153] do not appear to be “disjointed” as asserted by the applicant. Instead par. [0054] appears to describe a promotion process more from the perspective of a development stage whereas par. [0153] discloses a promotion process from the perspective of implementation on a block-chain. Accordingly those of ordinary skill in the art would have understood both to be directed to a promotion process and more importantly application of tests/review processes and not “disjoint”.


Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:  
Claim 1 recites “one or more machine readable instructions (see e.g. Fig. 19) that when executed by the processor configures the processor to:”. Note that here the “instructions” appear to be the subject. Accordingly, it is believed this would be better written as “one or more machine readable instructions (see e.g. Fig. 19) that when executed by the processor configure[[s]] the processor to:”.
Claims 4-6 depend from claim 1 and are objected to based on their inclusion of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0303623 to Reddy et al. (Reddy) in view of US 2018/0260212 to Wisnovsky (Wisnovsky).

Claims 1, 8 and 15: Reddy discloses a system, comprising: 
a processor; and a memory to store one or more machine readable instructions (see e.g. Fig. 19) that when executed by the processor configures the processor to: 
connect to a blockchain network (par. [0153] “decentralized computing platform 80”), the blockchain network comprising a plurality of blockchain peers that host a blockchain ledger (par. [0006] “implemented with a plurality of computing nodes … a consensus result … among the computing nodes”); 
receive a blockchain transaction with a new code contribution from a developer via the blockchain network (par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0143] “a developer request to commit to a code repository”);
merge the new code contribution with the one or more previous code contributions of the project to create a merged collaboration of code contributions (par. [0050] “merges that branch back into a mainline branch”);
create a build of the project based on the merged collaboration of code contributions including identifiers of each code contribution included in the merged collaboration of code contributions (par. [0006] “a build stage”, par. [0050] “merges that branch back into a mainline branch”, par. [0045] “a software asset may have an identifier … and a version identifier that … uniquely identify the software asset”); 
test a functionality of the build of the project with the merged collaboration of code contributions in an execution environment (par. [0143] “execution of static analysis tests, execution of dynamic analysis tests”, par. [0054] “dynamic analysis may include … functionality tests”); 
retrieve, via a blockchain smart contract from the blockchain ledger, parameters for the plurality of blockchain peers to use to review the tested code contribution and provide the review parameters and tested code contribution to the plurality of blockchain peers (par. [0145] “obtain a promotion policy … arguments may … cause the promotion smart contract … to … retrieve a value”, par. [0149] “promotion criteria”, while Reddy, at least arguably, does not explicitly disclose retrieving the value from the “blockchain ledger” it would have at least been obvious to do so, see e.g., par. [0181] “the audit policy may be stored in the tamper-evident immutable, decentralized data store”); and 
determine whether a consensus of the plurality of blockchain peers approve of the tested code contribution based on the review parameters (par. [0090] “a consensus protocol in which the plurality of computing nodes reach a consensus”, par. [0153] “determine a consensus promotion result”, par. [0149] “apply promotion criteria … to determine whether to promote the software”); and
in response to a determination that the consensus of blockchain peers agree on the tested code contribution based on the review parameters, commit the blockchain transaction with the new code contribution (par. [0141] “Code of the smart contract and outputs may be verified with a consensus algorithm”, par. [0143] “request to commit to a code repository”, par. [0149] “promote the software asset”, par. [0153] “determine a consensus promotion result”).

Reddy does not explicitly disclose 
a blockchain network configured to store one or more previous code contributions to a project;
merging the new code contribution with the one or more previous code contributions of the project to create a merged collaboration of code contributions; and 
committing the blockchain transaction with the new code contribution to a block of the blockchain.

Wisnovsky teaches 
a blockchain network configured to store one or more previous code contributions to a project (see e.g. Fig. 3)
merging a new code contribution with the one or more previous code contributions of the project to create a merged collaboration of code contributions (par. [0066] “an instruction/command to append the block 212n+1 to the blockchain 214”, par. [0076] “Block 1 2121 may be a block including … changes to the original source code”, this “appending” of a block containing “changes to the original source code” constitutes a “merging” of the changes with the original code. In other words after the merge is performed the project contains the changes); and 
determine whether a consensus has been satisfied (par. [0053] “requiring changes to be made … subject to a consensus algorithm”); and
committing the blockchain transaction with the new code contribution to a block of the blockchain (par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”, par. [0053] “requiring changes to be made … subject to a consensus algorithm”).

It would have been obvious at the time of filing to execute smart contracts (Reddy par. [0144] “the promotion smart contract”) to verify, merge and commit the code contribution to the blockchain (Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”). Those of ordinary skill in the art would have been motivated to do so to “ensure that source code and edit/update rules are tamper-resistant, distributed and monotonic” (Wisnovsky par. [0054])

Claims 4, 11 and 18: Reddy and Wisnovsky teach claims 3, 8 and 17, wherein the instructions further configure the processor to  receive an approval or a rejection from each of the plurality of blockchain peers based on the review parameters (e.g. Reddy par. [0151] “a positive passing result be expressed in a trust record”, par. [0153] “determine a consensus promotion result”).

Claims 5 and 12: Reddy and Wisnovsky teach claims 4 and 11, wherein the instructions further configure the processor to execute a smart contract to add the code contribution to the project (Reddy par. [0144] “call a promotion smart contract”, Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”).

Claim 6, 13 and 19: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions further configure the processor to execute a smart contract to test the build based on tests stored on the blockchain ledger (Reddy par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0073] “an executable file of a test application” it would at least have been obvious to pass these tests on the blockchain as a means of providing the tests to the tester/reviewer). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0215149 to Ramasamy et al. and US 2019/0303942 o Balaraman et al. teach storing parameter data on a block chain ledger (see e.g. pars. [0144] and [0030] respectively).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199